United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________
Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1502
Issued: March 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
On July 3, 2012 appellant, through his attorney, sought a timely appeal from a June 20,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Board
assigned Docket No. 12-1502.
The Board has duly considered the matter and finds that OWCP’s June 20, 2012 decision
must be set aside. On appeal appellant’s attorney contends that he did not receive a copy of the
June 20, 2012 decision, thereby rendering that decision as not properly issued. By letter dated
April 26, 2010, OWCP acknowledged John Eiler Goodwin, Esq., as appellant’s authorized
representative. On May 14, 2012 OWCP issued a notice of proposed reduction of benefits
finding that appellant was capable of earning wages as a security guard at the rate of $605.79 per
week. The record reflects that a copy of OWCP’s May 14, 2012 proposal to reduce appellant’s
wage-loss compensation was sent to counsel at the following address: 151 Finch Place, S.W.,
Suite H, Bainbridge Island, WA. The letter was returned as undelivered, with a forward time
expiration note, listing the following new address: 12170 Viewcrest Place, N.E., Bainbridge
Island, WA. In a May 31, 2012 letter to counsel sent to the Viewcrest Place address, OWCP
noted the return mail notice and stated: “We have updated our records with your current
address.” By decision dated June 20, 2012, OWCP reduced appellant’s compensation benefits
based on his capacity to earn wages in the constructed position of security guard. However,
OWCP sent a copy of the June 20, 2012 decision to the Finch Place address instead of counsel’s

Viewcrest Place address. Thus, a copy of that decision was not sent to appellant’s authorized
representative.
OWCP regulations and Board case law require OWCP to send a copy of its decision to
appellant and the authorized representative.1 The Board has held that a decision under the
Federal Employees’ Compensation Act2 (FECA) is not properly issued unless both appellant and
the authorized representative have been sent copies of the decision.3 As OWCP did not send the
June 20, 2012 decision to appellant’s representative, the Board concludes that the decision was
not properly issued. The Board will set aside the decision and remand the case for an appropriate
and properly issued merit decision on the relevant issues. Accordingly,
IT IS HEREBY ORDERED THAT the June 20, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: March 12, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board
1

20 C.F.R. § 10.127 provides, a copy of the decision shall be mailed to the employee’s last known address. If the
employee has a designated representative before OWCP, a copy of the decision will also be mailed to the
representative. See also M.R., Docket No. 11-632 (issued September 28, 2011). In George R. Bryant, Docket No.
03-2241 (issued April 19, 2005), the Board found that OWCP did not properly issue its June 18, 2003 decision when
it did not send a copy of that decision to the authorized representative. In James Consentino, Docket No. 04-1774
(issued October 21, 2004), the Board found that OWCP improperly issued a decision terminating compensation
because it did not mail the decision to appellant’s representative and declared the termination decision null and void.
2

5 U.S.C. § 8101 et seq.

3

See R.J., Docket No. 12-174 (issued June 25, 2012); Travis L. Chambers, 55 ECAB 138 (2003).

2

